        Case 4:19-cv-05647-HSG Document 61 Filed 07/16/20 Page 1 of 4



 1   Diane Aqui (SBN 217087)
     daqui@smithdollar.com
 2   Richard R. Sutherland (SBN 240858)
     rsutherland@smithdollar.com
 3   SMITH DOLLAR PC
     Attorneys at Law
 4   418 B Street, Fourth Floor
     Santa Rosa, California 95401
 5   Telephone: (707) 522-1100
     Facsimile: (707) 522-1101
 6
     Attorneys for Plaintiffs and Counter-Defendants
 7
     Karen C. Marchiano (CA Bar No. 233493)
 8   karen.marchiano@us.dlapiper.com
     DLA PIPER LLP (US)
 9   2000 University Avenue
10   East Palo Alto, CA 94303-2250
     Tel: 650.833.2000
11   Fax: 650.833.2001

12   Barry M. Heller (admitted pro hac vice)
     barry.heller@us.dlapiper.com
13   John J. Dwyer (admitted pro hac vice)
14   john.dwyer@us.dlapiper.com
     DLA PIPER LLP (US)
15   One Fountain Square
     11911 Freedom Drive, Suite 300
16   Reston, VA 20190
     Tel: (703) 773-4000
17
     Fax: (703) 773-5060
18
     Attorneys for Defendants and Counter-Claimant
19
                             UNITED STATES DISTRICT COURT
20                         NORTHERN DISTRICT OF CALIFORNIA
21
     SCOTT W. JEFFERY; ELIAS GARCIA;                   CASE NO. 4:19-CV-05647-HSG
22   MARIA G. MARAVILLA; DAVID
     GUTIERREZ; AHMAD ELSAYED; NEIL                    STIPULATION TO AMEND
23   MICHELL; and JACQUELINE DUENAS,                   SCHEDULING ORDER TO CHANGE
                                                       DATE FOR DESIGNATION OF
24                          Plaintiffs,                OPENING EXPERTS ; ORDER
25          v.

26   DRIVEN BRANDS, INC.; MAACO                        Judge:   Honorable Haywood S. Gilliam, Jr.
     ENTERPRISES, INC.; MAACO
27   FRANCHISING, INC.; MAACO                          Complaint Filed: September 9, 2019
                                                       Trial Date: N/A
     FRANCHISING, LLC; and DOES 1-50,
28



     EAST\175346057.1
                             Case 4:19-cv-05647-HSG Document 61 Filed 07/16/20 Page 2 of 4



                     1   INCLUSIVE,

                     2                             Defendants.
                     3   _______________________________________

                     4   MAACO FRANCHISOR SPV LLC (as the
                         assignee of the franchise agreements entered into
                     5
                         between each Plaintiff and the appropriate
                     6   Defendant entity),

                     7                             Counter-Claimant,
                                   v.
                     8
                         JEFFERY & SONS, INC.; AH&G
                     9
                         CORPORATION, INC.; DG AUTO BODY &
                    10   PAINT, INC.; JYLA CORPORATION;
                         B.O.N.D. INTERNATIONAL LLC; P&G
                    11   DUENAS, INC.; SCOTT W. JEFFERY; KIRK
                         M. JEFFERY; ELIAS GARCIA; MARIA G.
                    12   MARAVILLA; DAVID GUTIERREZ;
                         AHMAD ELSAYED; NEIL MICHELL;
                    13
                         JACQUELINE MICHELL; JACQUELINE
                    14   DUENAS; and PETER DUENAS.

                    15                              Counter-Defendants.
                    16
                                   WHEREAS, on July 2, 2020, the Court entered a Scheduling Order (Dkt. No. 58) for this
                    17

                    18   matter;

                    19             WHEREAS, the Scheduling Order sets a date of April 23, 2021 for the Designation of
                    20   Opening Experts and a date of May 11, 2021 for Designation of Rebuttal Experts;
                    21
                                   WHEREAS, the parties agree that the current dates do not provide sufficient time between
                    22
                         the date for the Designation of Opening Experts and the date for the Designation of Rebuttal
                    23
                         Experts;
                    24

                    25             WHEREAS, the parties therefore agree to move up the date for the Designation of

                    26   Opening Experts to April 11, 2021 in order to provide thirty days between the date for the

                    27   Designation of Opening Experts and the date for the Designation of Rebuttal Experts;
                    28             WHEREAS, the change of the date for the Designation of Opening Experts to April 11,
                                                                             2
DLA PIPER LLP (US)                                                               STIPULATION TO AMEND SCHEDULING ORDER
   EAST PALO ALTO
                                                                                                 CASE NO. 4:19-CV-05647-HSG
                         EAST\175346057.1
                             Case 4:19-cv-05647-HSG Document 61 Filed 07/16/20 Page 3 of 4



                     1   2021 is necessary to provide sufficient time for the Designation of Rebuttal Experts;

                     2           WHEREAS, the change of the date for the Designation of Opening Experts to April 11,
                     3
                         2021 will not change any of the other dates set forth in the Scheduling Order and will not change
                     4
                         any of the dates that involve the participation of the Court; and
                     5
                                 WHEREAS, based on the foregoing, good cause exists for the amendment of the
                     6
                         Scheduling Order to change the date for the Designation of Opening Experts from April 23, 2021
                     7

                     8   to April 11, 2021.

                     9           NOW THEREFORE, pursuant to Local Rule 6-1(a), the parties STIPULATE and AGREE
                    10   as follows:
                    11
                                 The Scheduling Order shall be amended to change the date for the Designation of Opening
                    12
                         Experts from April 23, 2021 to April 11, 2021.
                    13
                                   IT IS SO STIPULATED.
                    14
                          DATED: July 15, 2020                         By: /s/ Richard R. Sutherland
                    15
                                                                           SMITH DOLLAR PC
                    16                                                     Richard R. Sutherland
                    17                                                    Attorneys for Plaintiffs and Counter-Defendants
                    18
                          DATED: July 15, 2020
                    19
                                                                       By: /s/ Karen C. Marchiano
                    20

                    21                                                     DLA PIPER LLP (US)
                                                                           Karen C. Marchiano
                    22
                                                                          Attorneys for Defendants and Counter-Claimant
                    23

                    24                                     Local Rule 5-1(i)(3) attestation

                    25       Pursuant to Local Rule 5-1(i)(3), I hereby attest that the concurrence in the filing of this

                    26   document has been obtained from the other signatory (Richard R. Sutherland).

                    27                                                  By: /s/ Karen C. Marchiano

                    28
                                                                            3
DLA PIPER LLP (US)                                                              STIPULATION TO AMEND SCHEDULING ORDER
   EAST PALO ALTO
                                                                                                CASE NO. 4:19-CV-05647-HSG
                         EAST\175346057.1
                             Case 4:19-cv-05647-HSG Document 61 Filed 07/16/20 Page 4 of 4



                     1

                     2
                         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     3
                                 1.         The Scheduling Order is amended to change the date for the Designation of
                     4
                         Opening Experts from April 23, 2021 to April 11, 2021; and
                     5

                     6           2.         All other dates in the Scheduling Order remain the same.

                     7

                     8

                     9
                         DATED: ________________,
                                   7/16/2020      2020
                    10

                    11                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                         UNITED STATES DISTRICT JUDGE
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                             4
DLA PIPER LLP (US)                                                               STIPULATION TO AMEND SCHEDULING ORDER
   EAST PALO ALTO
                                                                                                 CASE NO. 4:19-CV-05647-HSG
                         EAST\175346057.1
